DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment dated 03/16/2022 has been entered. Claim 1 has been amended. Claims 7-10 were previously withdrawn. Claims 1-0 are pending in application.

Response to Arguments
Applicant’s arguments filed 03/16/2022 has been acknowledged but are moot since a new ground of rejection is made in view of new primary reference Moon et al. (US 2015/0001543 A1) and none of the arguments apply to Moon et al. or the combination of  Moon in view of Ishikawa (see rejections below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1-3 & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2015/0001543 A1) in view of ISHIKAWA et al. (US 2019/0312062 A1).
Regarding claim 1, Moon discloses, 

    PNG
    media_image1.png
    359
    801
    media_image1.png
    Greyscale


An array substrate(Fig. 8k), comprising a base substrate (110, [0043]), a buffer layer (120 buffer between 117 and 125a), an active layer (125a, [0051]), a dielectric insulating layer (140 & 145, [0056]), and a source/drain layer (150 connecting the drain electrode 136, [0059]) in sequence; 
wherein a trench (trench of 117)  is located on a surface of the base substrate facing the buffer layer, and extends to a desired depth toward another surface of the base substrate (see Fig. 8K) , and the array substrate further comprises a gate layer (117, [0043]), the gate layer is disposed in the trench of the base substrate such that a top surface of the gate laver is flush with an upper surface of the base substrate (as seen in Fig. 8K above), and the buffer layer (120) is disposed on the base substrate (110) and totally covers the gate layer (as seen in Fig. 8K above); 
and the active layer (125a, [0051])  is disposed on the buffer layer (120) and  provided with a channel region (channel portion of the active layer 125a, para [0057])………... the dielectric insulating layer (145) is disposed on the active layer (125a), and the source/drain (150) layer is disposed on the dielectric insulating layer (145)……...
But Moon does not explicitly disclose, and doping regions disposed at opposite ends of the channel region and located above the gate layer and the source/drain layer is electrically connected to the doping region.
But ISHIKAWA discloses,

    PNG
    media_image2.png
    623
    569
    media_image2.png
    Greyscale

Doping region (source/drain 1051, 1052, Fig. 3, [0077]) disposed at opposite ends of the channel region (105) and located above the gate layer (102) and the source/drain layer (source/drain electrode 111/110) is electrically connected to the doping regions (1052/1051).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Moon such that doping regions (1051, 1052) are formed opposite ends of the cannel region (channel portion of active layer 125a/105) and located above the gate layer (117) and 
 
Regarding claim 2, Moon & Ishikawa discloses the array substrate of claim 1 and further disclose, wherein the channel region is disposed corresponding to the gate layer (in combined device, channel region 125a disposed corresponding to gate layer 117 according to Ishikawa Fig. 3 where channel 105 is disposed corresponding to gate layer 102).  

Regarding claim 3, Moon & Ishikawa discloses the array substrate of claim 1 and further disclose, wherein a depth of the trench is equal to a thickness of the gate layer plus or minus 20nm (considering “a thickness of the gate layer” as plus or minus 20 nm of total thickness of the gate layer, a depth of a trench can be equal to a thickness of gate layer plus or minus 20 nm).

Regarding claim 5, Moon & ISHIKAWA discloses the array substrate of claim 1 and further disclose, wherein buffer layer comprises: a first buffer layer (120, Moon Fig. 8K) disposed on the base substrate and totally covering the gate layer (117) (as seen in Fig. 8K); 
But Moon & ISHIKAWA does not explicitly disclose, and a second buffer layer disposed on the first buffer layer, wherein the active layer is disposed on the second buffer layer.
But ISHIKAWA additionally discloses,
 A second buffer layer (104) disposed on the first buffer layer (103), wherein the active layer (105) is disposed on the second buffer layer (104) ( see Fig. 3 above)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Moon & ISHIKAWA’s gate insulation layer 120 with two layers of gate insulation layer 103/104 such that a second buffer layer (104) disposed on the first buffer layer (120/103) wherein the active layer 125a is disposed on the second buffer layer, according to disclosing of ISHIKAWA, since a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 6, Moon & Ishikawa discloses the array substrate of claim 1 and further disclose, wherein the dielectric insulating layer comprises: a first insulating layer (140, See Moon Fig. 8K above) disposed on the buffer layer (120) and totally covering the active layer (125a) ; and a second insulating layer (145) disposed on the first insulating layer (140), wherein the source/drain layer(150) is disposed on the second insulating layer (145).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of SHIKAWA et al. and further in view of JEONG US 6,413,804 B1.

Regarding claim 4, Moon & ISHIKAWA discloses the array substrate of claim 1 and further discloses, wherein the doping regions comprise: first doping regions (1052/1051) disposed at opposite ends of the channel region (channel portion of 125a/105) but does not explicitly disclose, wherein the first doping regions are doped with high concentration of phosphorous ions; and second doping regions disposed between the channel region and the first doping regions, wherein the second doping regions are doped with low concentration of phosphorous ions. 
But Jeong discloses,

    PNG
    media_image3.png
    261
    480
    media_image3.png
    Greyscale

A lightly doped region 39 for an LDD type TFT is formed by ion implantation of impurities at both sides of the gate 37 on the active layer 33. The N-type impurities used are arsenic or phosphorus (see Fig. 3C, Col. 3, line 65-67, Col. 4 , line 1). Thereafter, a heavily doped region 45 is formed by implanting N-type impurity ions. The N-type impurities are arsenic or phosphorous ions (see Fig. 3D, Col. 4, lines 14-17).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Moon & ISHIKAWA’s active layer such that  the first doping regions (1052, 1051/45) are doped with high concentration of phosphorous ions (since 45 is heavily doped and may be doped with phosphorous ions as per Jeong above) and second doping regions (lightly dopes region 39, Jeong, Fig. 3D) disposed between the channel region (105/33)  and the first doping regions (1052,1051, Ishikawa /45, Jeong), wherein the second doping regions are doped with low concentration of phosphorous ions (39 lightly doped with phosphorous ions as per Jeong), according to disclosing of Jeong above, in order to form a LDD type TFT that draws less leakage current, as taught by Jeong ( Col. 1, lines 10-14).




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.A.R/Examiner, Art Unit 2813          
/SHAHED AHMED/Primary Examiner, Art Unit 2813